 



EXHIBIT 10(S)
GENERAL MOTORS CORPORATION 2007 ANNUAL INCENTIVE PLAN
     1. The purposes of the General Motors Corporation 2007 Annual Incentive
Plan (this “Plan”) are to reward performance and provide incentive for future
endeavor to employees who contribute to the success of the business by making
them participants in that success.
     2(a). The Executive Compensation Committee of the General Motors Board of
Directors (the “Committee”), as from time to time constituted pursuant to the
Bylaws of General Motors Corporation (the “Corporation”), may, prior to June 1,
2012, authorize the granting to employees of the Corporation of annual target
awards. The Committee, in its sole discretion, shall determine the performance
levels at which different percentages of such awards shall be earned, the
collective amount for all awards to be granted at any one time, and the
individual annual grants with respect to employees who are officers of the
Corporation. The Committee may delegate to the Chief Executive Officer
responsibility for determining, within the limits established by the Committee,
individual award grants for employees who are not executive officers of the
Corporation. All such awards shall be denominated and paid in cash (U.S. dollars
or local currency equivalent). Further, the Committee shall determine whether,
to what extent, and under what circumstances payment with respect to an award
shall be deferred by the Committee or at the election of an employee in a manner
consistent with the General Motors Deferred Compensation Plan for Executive
Employees and Section 409A of the Internal Revenue Code.
     2(b). Prior to the grant of any target award, the Committee shall establish
for each such award performance levels related to the enterprise (as defined
below) at which 100 percent of the award shall be earned and a range (which need
not be the same for all awards) within which greater and lesser percentages
shall be earned. The term “enterprise” shall mean the Corporation and/or any
unit or portion thereof, and any entities in which the Corporation has, directly
or indirectly, a substantial ownership interest.
     2(c). With respect to the performance levels to be established pursuant to
paragraph 2(b), the specific measures for each grant shall be established by the
Committee at the time of such grant. In creating these measures, the Committee
may establish the specific goals based upon or relating to one or more of the
following business criteria: asset turnover, cash flow, contribution margin,
cost objectives, cost reduction, earnings per share, economic value added,
increase in customer base, inventory turnover, market price appreciation of the
Corporation’s Common Stock, market share, net income, net income margin,
operating profit margin, pre-tax income, productivity, profit margin, quality,
return on assets, return on net assets, return on capital, return on equity,
revenue, revenue growth, total shareholder return and/or warranty. The business
criteria may be expressed in absolute terms or relative to the performance of
other companies or to an index.
     2(d). If any event occurs during a performance period which requires
changes to preserve the incentive features of this Plan, the Committee may make
appropriate adjustments.
     2(e). Except as otherwise provided in paragraph 6, the percentage of each
target award to be distributed to an employee shall be determined by the
Committee on the basis of the performance levels established for such award and
the performance of the applicable enterprise or specified portion thereof, as
the case may be, during the performance period. Following determination of the
final payout percentage, the Committee may, upon the recommendation of the Chief
Executive Officer, make adjustments to awards for officers of the Corporation to
reflect individual performance during such period, which for covered officers
will involve only negative discretion. A covered officer is any individual whose
compensation in the year of expected payment of an award, or in the year in
which the Corporation will claim a tax deduction in respect of such individual’s
award thereunder, will be subject to the provisions of Section 162(m) of the
Internal Revenue Code, as amended, as determined by the Committee. Adjustments
to awards to reflect individual performance for employees who are not executive
officers of the Corporation may be made by the Chief Executive Officer. Any
target award, as determined and adjusted pursuant to this paragraph 2(e) and
paragraph 6, is herein referred to as a “final award.” The total aggregate final
award paid to any employee for any one year shall not exceed $7.5 million. The
Committee shall certify the final awards earned by covered officers in writing
prior to any award payments.
     3. Subject to such additional limitations or restrictions as the Committee
may impose, the term “employees” shall mean persons (a) who are employed by the
Corporation, or any subsidiary (as such term is defined below), including
employees who are also directors of the Corporation or any such subsidiary, or
(b) who accept (or previously have accepted) employment, at the request of the
Corporation, with any entity not described in 3(a) above but in which the
Corporation has, directly or indirectly, a substantial ownership interest. For
purposes of this Plan, the term “subsidiary” shall mean (i) a corporation of
which capital stock having ordinary voting power to elect a majority of the
board of directors of such corporation is owned, directly or indirectly, by the
Corporation, or (ii) any unincorporated entity in respect of which the
Corporation can exercise, directly or indirectly, comparable

 



--------------------------------------------------------------------------------



 



control. The Committee shall, among other things, determine when and to what
extent individuals otherwise eligible for consideration shall become or cease to
be, as the case may be, employees for purposes of this Plan and shall determine
when, and under what circumstances, any individual shall be considered to have
terminated employment for purposes of this Plan. To the extent determined by the
Committee, the term employees shall be deemed to include former employees and
any beneficiaries thereof. For purposes of this Plan, a “participant” shall mean
an employee who receives an award hereunder.
     4(a). Awards shall be paid upon vesting. Annual target awards may become
final awards, as determined by the Committee, in the year following the year
target awards are granted. Final awards shall vest and be paid in such following
year, unless subject to a vesting schedule established by the Committee. Except
as otherwise provided in this Plan, no final award (or portion thereof subject
to a vesting schedule) shall be paid prior to vesting and the unpaid portion of
any final award shall be subject to the provisions of paragraph 6. The Committee
shall have the authority to modify a vesting schedule as may be necessary or
appropriate in order to implement the purposes of this Plan. As a condition to
the vesting of all or any portion of a final award the Committee may, among
other things, require an employee to enter into such agreements as the Committee
considers appropriate and in the best interests of the Corporation, except for
awards that vest pursuant to paragraph 12 of this Plan.
     4(b). With respect to target awards which have become final awards as
provided in paragraph 2(e), the Committee may, in its discretion, pay to the
participant interest on all portions thereof which are unvested. No holder of a
target award shall have any rights to interest prior to such target award
becoming a final award. Any interest payable with respect to such unvested final
awards shall be paid at such times, in such amounts, and in accordance with such
procedures as the Committee shall determine.
     5(a). An employee shall be eligible for consideration for a target award
based on such criteria as the Committee shall from time to time determine.
     5(b). No target award shall be granted to any director of the Corporation
who is not an employee at the date of grant.
     6(a). Payment of any final award (or portion thereof) to an individual
employee shall be subject to the satisfaction of the conditions precedent that
such employee: (i) continue to render services as an employee (unless this
condition is waived by the Committee), (ii) refrain from engaging in any
activity which, in the opinion of the Committee, is competitive with any
activity of the Corporation or any subsidiary (except that employment at the
request of the Corporation with an entity in which the Corporation has, directly
or indirectly, a substantial ownership interest, or other employment
specifically approved by the Committee, shall not be considered to be an
activity which is competitive with any activity of the Corporation or any
subsidiary) and from otherwise acting, either prior to or after termination of
employment, in any manner inimical or in any way contrary to the best interests
of the Corporation, and (iii) furnish to the Corporation such information with
respect to the satisfaction of the foregoing conditions precedent as the
Committee shall reasonably request. Except as otherwise provided under paragraph
6(c) below, the failure by any employee to satisfy such conditions precedent
shall result in the immediate cancellation of the unvested portion of any final
award previously made to such employee and such employee shall not be entitled
to receive any consideration in respect of such cancellation.
     6(b). If any employee is dismissed for cause or quits employment without
the prior consent of the Corporation, the unvested portion of any final award
previously made to such employee shall be cancelled as of the date of such
termination of employment, and such employee shall not be entitled to receive
any consideration in respect of such cancellation.
     6(c). Upon termination of an employee’s employment for any reason other
than as described in (b) above, the Committee may, but shall not in any case be
required to, waive the condition precedent relating to the continued rendering
of services in respect of all or any specified percentage of the unvested
portion of any final award, as the Committee shall determine. To the extent such
condition precedent is waived, the Committee may accelerate the vesting of all
or any specified percentage of the unvested portion of any final award.
     6(d). For purposes of this Plan, a qualifying leave of absence, determined
in accordance with procedures established by the Committee, shall not constitute
a termination of employment, except that a final award shall not vest during a
leave of absence granted an employee for local, state, provincial, or federal
government service.
     6(e). If employment of an employee is terminated by death, all final awards
not currently vested shall immediately vest.

 



--------------------------------------------------------------------------------



 



     7. Subject to paragraph 6, all final awards which have vested in accordance
with the provisions of this Plan shall be paid in cash promptly following the
vesting of such final award but not later than two and one-half months after the
end of the calendar year in which vesting occurs. If the Corporation shall have
any unpaid claim against an employee arising out of or in connection with the
employee’s employment with the Corporation, such claim may be offset against
awards under this Plan. Such claim may include, but is not limited to, unpaid
taxes, the obligation to repay gains pursuant to paragraph 6(c)(iv) of the
General Motors Corporation 2007 Long-Term Incentive Plan, or corporate business
credit card charges.
     8. To the extent that any employee, former employee, or any other person
acquires a right to receive payments or distributions under this Plan, such
right shall be no greater than the right of a general unsecured creditor of the
Corporation. All payments and distributions to be made hereunder shall be paid
from the general assets of the Corporation. Nothing contained in this Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind or a fiduciary relationship between the Corporation
and any employee, former employee, or any other person.
     9. The expenses of administering this Plan shall be borne by the
Corporation.
     10. Except as otherwise determined by the Committee, with the exception of
transfer by will or the laws of descent and distribution, no target or final
award shall be assignable or transferable and, during the lifetime of the
employee, any payment in respect of any final award shall be made only to the
employee. An employee shall designate a beneficiary or beneficiaries to receive
all or part of the amounts to be distributed to the employee under this Plan in
case of death. A designation of beneficiary may be replaced by a new designation
or may be revoked by the employee at any time. A designation or revocation shall
be on forms prescribed by and filed with the Secretary of the Committee. In case
of the employee’s death, the amounts distributable to the employee under this
Plan with respect to which a designation of beneficiary has been made (to the
extent it is valid and enforceable under applicable law) shall be distributed in
accordance with this Plan to the designated beneficiary or beneficiaries. The
amount distributable to an employee upon death and not subject to such a
designation shall be distributed to the employee’s estate or legal
representative. If there shall be any question as to the legal right of any
beneficiary to receive a distribution under this Plan, the amount in question
may be paid to the estate of the employee, in which event the Corporation shall
have no further liability to any party with respect to such amount.
     11. Full power and authority to construe and interpret this Plan shall be
vested in the Committee. To the extent determined by the Committee,
administration of this Plan, including, but not limited to (a) the selection of
employees for participation in this Plan, (b) the determination of the number of
installments, and (c) the determination of the vesting schedule for final
awards, may be delegated to the Chief Executive Officer; provided, however, the
Committee shall not delegate to the Chief Executive Officer any powers,
determinations, or responsibilities with respect to executive officers of the
Corporation. Any person who accepts any award hereunder agrees to accept as
final, conclusive, and binding all determinations of the Committee and the Chief
Executive Officer. The Committee shall have the right, in the case of
participants not employed in the United States, to vary from the provisions of
this Plan in order to preserve the incentive features of this Plan.
     12(a). Upon the occurrence of a Change in Control and the termination of
the employment of an employee within three years thereafter (i) by the
Corporation other than for gross negligence or deliberate misconduct which
demonstrably harms the Corporation or, (ii) by the participant for Good Reason,
all outstanding awards granted under this Plan shall vest and be paid promptly
at the threshold award level, or, if greater, at the level resulting from the
Corporation’s actual performance based on the most recent forecast approved by
the Committee immediately prior to the Change in Control. Awards shall be
prorated based on the number of days in the performance period occurring prior
to such payment as a percentage of the total number of days in the performance
period.
     12(b). If a Change in Control shall occur during a performance period, an
employee whose employment terminates during such performance period prior to
such Change in Control under circumstances in which such employee’s award
hereunder was prorated and to be paid when final awards were determined
hereunder shall be entitled to receive payment of such final prorated award at
the conclusion of the performance period at the threshold level or, if greater,
at the level resulting from the Corporation’s actual performance. Any such award
shall be prorated in the same manner as in paragraph 12(a).
     12(c). A “Change in Control” shall mean the occurrence of any one of the
following:
     (i) any “person” or “group” as those terms are used in the Securities
Exchange Act of 1934, as amended, (the “Exchange Act”), other than any employee
benefit plan of GM or a trustee or other administrator or fiduciary holding

 



--------------------------------------------------------------------------------



 



securities under an employee benefit plan of the Corporation, is or becomes the
current beneficial owner, within the meaning of Rules 13d-3 and 13d-5
promulgated under the Exchange Act, of GM securities representing in the
aggregate 20 percent or more of the combined voting power of GM’s then
outstanding securities entitled to vote in general matters coming before
stockholders of the Corporation, whether in a meeting or otherwise; provided,
however, that the provisions of this subsection (a) are not intended to apply to
or include as a Change in Control any transaction that is specifically excepted
from the definition of Change in Control under subsection (iii) below.
     In the event that the application of this subsection (i) to an occurrence
that has taken place or may take place raises interpretive issues regarding the
foregoing definitions of “person” and “group,” a duly adopted resolution of the
Board of Directors of the Corporation or the Directors and Corporate Governance
Committee, or a successor thereof (the “DCG Committee”), determining that a
Change in Control, as defined in this subsection (i), has occurred or will occur
shall be final, binding, and conclusive for all purposes under the terms of this
Plan, and no revocation of that decision, rescission of that resolution, or
change to the terms hereof shall alter the effect of the resolution of the Board
of Directors or the D&CG Committee that such occurrence does or will constitute
a Change in Control, unless the effect of such rescission, revocation, change,
or alteration shall not have an adverse effect on employees covered by this Plan
to the extent they have benefited or will benefit by reason of such resolution;
     (ii) during any two-year period, Incumbent Directors, as hereinafter
defined, cease for any reason to constitute a majority of the Board. For
purposes of this paragraph, “Incumbent Directors” shall mean the directors of
the Corporation on the date of adoption of this Plan and any new directors whose
election by the Board or nomination for election by the Corporation’s
stockholders was approved by at least two-thirds of the directors still in
office who were Incumbent Directors (including individuals whose appointment or
election to office after the date of adoption of this Plan satisfied the
requirements of this paragraph); provided, however, that, notwithstanding the
foregoing, no individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 or Regulation 14A promulgated under the Exchange Act or successor
statutes or rules containing analogous concepts) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate, or other entity or “person” other
than the Board, shall in any event be considered to be an Incumbent Director;
     (iii) GM merges, consolidates, or combines with any other corporation or
other entity, other than a merger, consolidation, combination, or any similar
transaction, without regard to the form thereof, (A) that would result in all or
a portion of the voting securities of GM outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or parent entity thereof)
securities representing more than 50 percent of the combined voting power of the
voting securities of GM or such surviving entity (or parent entity thereof)
outstanding immediately after such merger or consolidation and (B) by which the
corporate existence of GM is not affected and following which GM’s Chief
Executive Officer would retain his or her position with GM and the GM directors
would remain on the Board of the Corporation and constitute a majority thereof;
provided, however, that if GM is not the ultimate parent of the controlled group
of which it is a member, references to GM in clause (B) of this subsection shall
be deemed to refer to such ultimate parent of the Corporation or its successor;
     (iv) GM sells or otherwise disposes of all or substantially all of its
assets; or
     (v) the stockholders of the Corporation approve a plan of complete
liquidation of GM.
     12(d). “Good Reason” for termination by the participant of the
participant’s employment shall mean the occurrence (without the participant’s
express written consent) of any one of the following acts by the Employer, or
failures by the Employer to act, following the occurrence of a Change in
Control:
     (i) a significant adverse change in the participant’s authority, duties,
responsibilities, or position from those in effect immediately prior to the
Change in Control; provided that, notwithstanding the foregoing, the following
are not “Good Reason:” (A) an isolated, insubstantial, and inadvertent action
not taken in bad faith and which is remedied by the Employer promptly after
receipt of notice thereof given by the participant, or (B) for employees below
the level of executive vice president, a change of less than two levels in the
position to which the participant reports, or (C) a change in the person to whom
the participant reports;
     (ii) a reduction in the participant’s annual base salary as in effect
immediately prior to the Change in Control or as the same may be increased from
time to time following the Change in Control, or a reduction in the level of the
participant’s incentive opportunity under the incentive plans as in effect
immediately prior to the Change in Control or as the same may be increased from
time to time following the Change in Control;

 



--------------------------------------------------------------------------------



 



     (iii) the Employer’s requiring the participant to change the principal
workplace location at which the participant is based to a location that is
greater than 50 miles distant from such participant’s principal workplace
location immediately prior to the date of such change of location;
     (iv) the failure by the Corporation or the Employer (as applicable) to pay
to the participant (A) any portion of the participant’s annual base salary,
(B) any awards earned pursuant to the incentive plans or (C) any portion of an
installment of deferred compensation under any deferred compensation program of
the Corporation or any of its Subsidiaries, in each case within seven days of
the date such compensation is due;
     (v) the failure by the Corporation or the Employer (as applicable) to
continue in effect any compensation plan or program in which the participant
participates immediately prior to the Change in Control and which is material to
the participant’s total compensation, including, without limitation, the
incentive plans or any plans or programs adopted in substitution thereof prior
to the Change in Control, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan or program) has been made with respect to
such plan or program, or the failure by the Corporation or the Employer (as
applicable) to continue the participant’s participation therein (or in such
substitute or alternative plan or program) on a basis not materially less
favorable, both in terms of the amount of opportunities provided and the level
of the participant’s participation relative to other positions, as existed at
the time of the Change in Control;
     (vi) the failure by the Corporation or the Employer (as applicable) to
continue to provide the participant with benefits substantially similar to those
enjoyed by the participant in the aggregate under any of the Corporation’s or
the Employer’s (as applicable) pension and retirement, fringe benefit and
welfare plans, including life insurance, medical, health and accident,
disability, and vacation plans and programs in which the participant
participates immediately prior to the Change in Control or the taking of any
action by the Corporation or the Employer (as applicable) which would directly
or indirectly materially reduce any of such benefits or deprive the participant
of any material fringe benefits enjoyed by the participant immediately prior to
the Change in Control;
     (vii) the failure by the Corporation or the Employer (as applicable) to
continue to provide the participant with indemnification and insurance coverage
under the Corporation’s Certificate of Incorporation, Bylaws, and any applicable
agreement to which the participant is a party or of which the participant is a
beneficiary, which is substantially the same as that enjoyed by the participant
under any such instruments or arrangements immediately prior to the Change in
Control;
     (viii) the failure of the Corporation to obtain a satisfactory agreement
from any successor to assume and agree to perform this Plan; or
     (ix) any purported termination of the participant’s employment by the
Corporation or the Employer (as applicable) which is not effected pursuant to a
Notice of Termination.
     The participant’s right to terminate the participant’s employment for Good
Reason shall not be affected by the participant’s incapacity due to physical or
mental illness.
     The participant’s continued employment shall not constitute consent to, or
a waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder. Notwithstanding the foregoing, the occurrence of an event that
would otherwise constitute Good Reason hereunder shall cease to be an event
constituting Good Reason if (i) the participant fails to provide the Corporation
with notice of the occurrence of any of foregoing within the 90-day period
immediately following the date on which the participant first becomes aware (or
reasonably should have become aware) of the occurrence of such event, (ii) the
participant fails to provide the Corporation with a period of at least 30 days
from the date of such notice to cure such event prior to terminating his or her
employment for Good Reason or (iii) Notice of Termination is not provided to the
Corporation by the participant within 90 days following the day on which the
30-day period set forth in the preceding clause (ii) expires; provided, that the
notice period required by clause (ii) and referred to in clause (iii) shall end
two days prior to the third anniversary of the Change in Control in the event
that the third anniversary of the Change in Control would occur during such
thirty-day period.
     12(e). “Employer” shall mean, as applicable to any participant, the
Corporation or Subsidiary that employs the participant.
     12(f). “Notice of Termination” shall mean a notice that indicates the basis
for any termination of employment and sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of a participant’s
employment.

 



--------------------------------------------------------------------------------



 



     12(g). “Person” shall mean any individual, corporation, partnership,
association, limited liability corporation, joint-stock corporation, trust,
unincorporated organization, or government or political subdivision thereof,
including any employee or participant of the Corporation and its subsidiaries.
     12(h). “Subsidiary” shall mean (a) a corporation in which capital stock
having ordinary voting power to elect a majority of the board of directors is
owned, directly or indirectly, by the Corporation and (b) any unincorporated
entity in respect of which the Corporation can exercise, directly or indirectly,
control comparable to that described in clause (a).
     12(i). The preceding provisions of this section 12 shall apply
notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall have expressly provided in any applicable award for different
provisions to apply in the event of a Change in Control. For the avoidance of
doubt, any such different provisions may be more or less favorable to either of
the parties to the award, but if the application of such different provisions is
unclear, uncertain, or ambiguous, the provisions of this section 12 shall
govern.
     13. If the implementation of any of the foregoing provisions of this Plan
would cause an employee or participant to incur adverse tax consequences under
Section 409A of the Code, the implementation of such provision shall be delayed
until, or otherwise modified to occur on, the first date on which such
implementation would not cause adverse tax consequences under Section 409A.
     14. Notwithstanding anything in this Plan to the contrary, any award made
to a participant under this Plan is subject to being called for repayment to the
Corporation in any situation where the Board of Directors or a committee thereof
determines that fraud, negligence, or intentional misconduct by the participant
was a significant contributing factor to the Corporation having to restate all
or a portion of its financial statement(s). The determination regarding employee
conduct and repayment under this provision shall be within the sole discretion
of the Committee and shall be final and binding on the participant and the
Corporation.
     15. The Committee, in its sole discretion, may, at any time, amend, modify,
suspend, or terminate this Plan provided that no such action shall (a) adversely
affect the rights of an employee with respect to previous target awards or final
awards under this Plan (except as otherwise permitted under paragraphs 2(d), 4,
or 6), and this Plan, as constituted prior to such action, shall continue to
apply with respect to target awards previously granted and final awards which
have not been paid, or (b) without the approval of the stockholders,
(i) increase the limit on the maximum amount of final awards provided in
paragraph 2(e), or (ii) render any director of the Corporation who is not an
employee at the date of grant or any member of the Executive Compensation
Committee or the Audit Committee, eligible to be granted a target award, or
(iii) permit any target award to be granted under this Plan after May 31, 2012.
For the avoidance of doubt, the provisions of section 12(c) may be amended by
the Board, if necessary, or desirable to be compliant or consistent with, or to
avoid adverse consequences to participants under Section 409A of the Code.
     16. Every right of action by, or on behalf of, the Corporation or by any
stockholder against any past, present, or future member of the Board of
Directors, officer, or employee of the Corporation or its subsidiaries arising
out of or in connection with this Plan shall, irrespective of the place where
action may be brought and irrespective of the place of residence of any such
director, officer, or employee, cease and be barred by the expiration of three
years from the date of the act or omission in respect of which such right of
action arises. Any and all right of action by any employee (past, present, or
future) against the Corporation arising out of or in connection with this Plan
shall, irrespective of the place where an action may be brought, cease and be
barred by the expiration of three years from the date of the act or omission in
respect of which such right of action arises. This Plan and all determinations
made and actions taken pursuant hereto shall be governed by the laws of the
State of Delaware and construed accordingly.
     17. This Plan, as amended, shall be effective on January 1, 2008.

 